                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                       February 21, 2020
                                                                       David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 NAUGHTY MUSIC, et al,         §   CIVIL ACTION NO.
         Plaintiffs,           §   4:19-cv-04230
                               §
                               §
        vs.                    §   JUDGE CHARLES ESKRIDGE
                               §
                               §
 TRI-CITY FUNDING &            §
 MANAGEMENT LLC, et            §
 al,                           §
            Defendants.        §

      ORDER ON ALTERNATIVE SERVICE OF PROCESS

     The Court denies without prejudice the motion by Plaintiffs
for alternative service of process. Dkt 8. But the Court extends
their service deadline under Federal Rule of Civil Procedure 4(m).
     On October 28, 2019 Plaintiffs filed this copyright
infringement action against Defendants Tri-City Funding &
Management LLC and Clint Smith. Dkt 1. Plaintiffs have since
experienced difficulty serving Defendants.
     Plaintiffs attach to their motion a 2018 Public Information
Report that Tri-City Funding filed with the Texas Secretary of
State. This shows that Smith is the director, president, and
registered agent of Tri-City Funding. Dkt 8-1. The report listed
two addresses—a business address for Tri-City Funding in
Pasadena, Texas, and a mailing address for Smith in La Porte,
Texas. Ibid.
    Plaintiffs engaged a process server to serve Tri-City Funding
and Smith at Smith’s listed mailing address. The process server
twice attempted service but discovered that Smith had moved
from that location. Dkt 8-2. A process server also twice
attempted service at the listed business address but was informed
Tri-City Funding had sold that location. Dkt 8-3.
      Plaintiffs then obtained from public utility records an address
in Seabrook, Texas for Tri-City Funding and Smith and engaged
a process server to serve them there. The process server
attempted service seven times but could not due to a gated entry.
Still, the process server confirmed that a car registered to Smith
is located at this address. Dkt 8-4.
      On January 15, 2020 Plaintiffs filed the instant motion for
alternative service of process and to extend the service deadline.
Dkt 8. Plaintiffs request the Court to approve service of process
on Tri-City Funding and Smith by mailing a copy of the
summons and complaint via first-class mail and certified mail to
the attention of Smith at Tri-City Funding’s business address in
Pasadena, Texas, and also to the address gleaned from public
utility records in Seabrook, Texas.
     Federal Rule of Civil Procedure 4(e)(1) provides that a
defendant may be served in a judicial district of the United States
by “following state law for serving a summons in an action
brought in courts of general jurisdiction in the state where the
district court is located.” Texas Rule of Civil Procedure 106(a)
authorizes service of process by personal delivery to the
defendant or by mailing process to the defendant by registered or
certified mail. Rule 106(b) authorizes substitute methods of
service when the plaintiff makes a showing that service pursuant
to Rule 106(a) was unsuccessful. Rule 106(b) states:
        Upon motion supported by affidavit stating the location
    of the defendant’s usual place of business or usual place of
    abode or other place where the defendant can probably be
    found and stating specifically the facts showing that service
    has been attempted [by personal delivery or by certified mail]
    at the location named in such affidavit but has not been
    successful, the court may authorize service
         (1) by leaving a true copy of the citation, with a copy of
    the petition attached, with anyone over sixteen years of age
    at the location specified in such affidavit, or




                                 2
         (2) in any other manner that the affidavit or other
    evidence before the court shows will be reasonably effective
    to give the defendant notice of the suit.
Tex R Civ P 106(b).
     A court may authorize substituted service pursuant to Rule
106(b) only if the supporting affidavit strictly complies with the
requirements of that rule. Wilson v Dunn, 800 SW2d 833, 836 (Tex
1990). Upon receipt of an affidavit satisfying Rule 106(b), a court
may then authorize substituted service by first class mail, postage
prepaid, if there is “sufficient evidence to establish that notice
sent to this address would be reasonably effective to give
[defendant] notice of the suit.” State Farm Fire and Casualty Co v
Costley, 868 SW2d 298, 299 (Tex 1993). “The plaintiff must meet
a high evidentiary burden to prove that such service is reasonably
calculated to provide notice of the proceedings in time to answer
and defend.” Titus v Southern City Mutual Insurance, 2009 WL
2196041, at *4 (Tex App).
    Plaintiffs have not met their burden. They seek to serve
Defendants by mail at Tri-City Funding’s business address in
Pasadena, Texas. But according to the declaration submitted with
the motion, Tri-City has sold this location. Dkt 8-3. Plaintiffs
offer no proof to suggest that mail sent to this location is
forwarded to Tri-City or Smith at another location.
    Plaintiffs also seek to serve Defendants by mail at an address
in Seabrook, Texas that they found “based on public utility
records.” Dkt 8 at 2. A process server observed a car registered
to Smith located at this address on two occasions. Dkt 8-4. But
Plaintiffs offer insufficient effort to effect personal service there.
And they offer no evidence showing that Smith actually receives
mail there—or even that he is usually at (or regularly coming and
going from) that location.
    The motion and its attachments do demonstrate that
Plaintiffs have made a good faith effort to serve Defendants
through the process servers they enlisted. The Court finds good
cause to extend the deadline for service under Federal Rule of
Civil Procedure 4(m).




                                  3
    The Court DENIES the motion for alternative service without
prejudice to its reassertion at a later date.
     The Court EXTENDS the deadline for Plaintiffs to serve
Defendants to March 27, 2020. If necessary, Plaintiffs may renew
this motion to attempt to meet their burden at that time by
demonstrating further efforts and better proof on the method of
service they seek.
    SO ORDERED.


    Signed on February 21, 2020, at Houston, Texas.



                            Hon. Charles Eskridge
                            United States District Judge




                               4
